       Case 8-20-72883-reg            Doc 12       Filed 11/02/20    Entered 11/02/20 12:35:29




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
In re:

                                                                    NOTICE OF APPOINTMENT OF
                                                                    CHAPTER 7 TRUSTEE
SRS Capital Funds, Inc.,

                                                                    CASE NO.: 20-72883(REG)
                                         Debtor.
------------------------------------------------------------X

TO:     Allan B. Mendelsohn
        Allan B. Mendelsohn, LLP
        8 New Street
        Huntington, NY 11743
        (631)923-1625
        Email: amendelsohn@amendelsohnlaw.com

                 You are hereby appointed Trustee for the estate of the above named debtor.

               The amount of your bond is covered by the bond of Trustees in the Chapter 7
cases issued by Liberty Mutual Insurance Company which is on file with this office and the
Bankruptcy Court. See 11 U.S.C. §322(a); Federal Rules of Bankruptcy Procedure 2010(a). In
addition, because your blanket acceptance of appointment is on file, Bankruptcy Rule 2010(a),
you are required to notify the undersigned in writing within five (5) business days of this notice
only in the event you reject this appointment.

Dated: Central Islip, New York
       October 28, 2020

                                                        /s/William K. Harrington
                                                        William K. Harrington, Esq.
                                                        United States Trustee Region 2
                                                        Long Island Federal Courthouse
                                                        560 Federal Plaza
                                                        Central Islip, NY 11722
                                                         (631) 715 7800
